Encompass Ins. Co. v Rockaway Family Med. Care, P.C. (2016 NY Slip Op 01921)





Encompass Ins. Co. v Rockaway Family Med. Care, P.C.


2016 NY Slip Op 01921


Decided on March 17, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 17, 2016

Friedman, J.P., Andrias, Saxe, Kapnick, JJ.


551 151707/14

[*1]Encompass Insurance Company, Plaintiff-Appellant,
vRockaway Family Medical Care, P.C., as asignee of Sarah Obas., Defendant-Respondent.


Bruno, Gerbino & Soriano, LLP, Melville (Matthew Lavoie of counsel), for appellant.
Law Office of George T. Lewis, Jr., P.C., Syosset (George T. Lewis, Jr. of counsel), for respondent.

Order, Supreme Court, New York County (Joan M. Kenney, J.), entered on or about September 17, 2014, which denied plaintiff's motion for a de novo review of a master arbitrator's findings dated December 17, 2013, and for summary judgment declaring in its favor, and sua sponte dismissed the complaint, unanimously modified, on the law, to reinstate the complaint and grant the part of the motion seeking a de novo review of the arbitrator's findings, and otherwise affirmed, without costs.
Plaintiff satisfied the requirements for a de novo adjudication of this dispute pursuant to Insurance Law § 5106(c).
Plaintiff's second follow-up request for an examination under oath was sent 11 days after defendant failed to appear on the date set in the first request; the 10th day fell on a Sunday (see  11 NYCRR 65-3.6[b]). Plaintiff correctly argues that it was entitled to an extension of time to the next business day to send its second follow-up request (see  General Construction Law § 25-a).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 17, 2016
CLERK